DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 06/25/2021 has been entered. Claims 1 and 3 have been amended, and no claims have been added or cancelled. Accordingly, claims 1-4 are pending and are under examination.
	The amendment to claim 1 obviates the objection to claim 1, which is hereby withdrawn.
	The amendment to claim 3 obviates the § 112(b) rejection of claims 3-4, which is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miwa et al. (US 20160225502 A1; of record).
Regarding claims 1-4:
claims 3-4, and wherein the broader ranges overlap with the ranges in claims 3-4:

Element (wt %)
Claims 3-4
Composition H
Location
 
Broader ranges
Location
R 
(Nd, Pr, or Dy)
29.5-33
30.95 (Nd) + 1.00 (Dy)
Table 4
 
25-35
[0032]
B
0.70-0.95
0.84
Table 4
 
0.5-1.5
[0033]
Al
0.03-0.60
0.19
Table 4
 
0.03-0.6
[0037]
Cu
0.01-1.50
0.25
Table 4
 
0.05-1.5
[0035]
Co
0-3.00
1.48
Table 4
 
0.3-4.0
[0034]
Ga
0.10-1.00
0.6
Table 4
 
0.05-1.5
[0036]
C
0.05-0.30
0.18
Table 5
 
0.1-0.3
[0041]
O
0.03-0.40
0.05-0.20
[0040]
 
0.05-0.20
[0040]
Fe
Balance
Balance
Table 4
 
Balance
[0034]
Zr
-
0.38
Table 4
 
0.2-1.5
[0038]
Heavy rare earth 
(e.g. Dy, Pr)
0-1 
(Claim 4)
0-1
[0032]
 
0-1
[0032]


	Although Table 4 does not recite the oxygen content, [0040] states that the oxygen content is 0.05-0.20, which is within the claimed oxygen content. With regard to the claimed language of “comprising the following elements…a balance, wherein the balance is Fe alone or Fe and other elements, and a total content of the other elements is 5 mass% or less with respect to a total mass of the R-T-B-based sintered magnet” in claim 3, the composition of Miwa contains Zr in an amount of 0.38 wt%, which is the only additional non-claimed element compared to the claimed composition, and is within the claimed range of 5% or less.
	
prima facie expected to be same or substantially identical to the disclosed values when measured at the same temperature in view of the substantially identical composition. With regard to Miwa’s broader ranges, Miwa discloses Br ranging from 1324-1413 mT (13.24-14.13 kG) and HcJ values of 1137-1876 kA/m (~14.287~23.57 kOe). These Br and HcJ values are substantially identical to, and overlap with, the applicants disclosed (but not currently claimed) Br and HcJ values (see Table 1 of applicant’s specification), which range from 13.57-13.8 kG and 22.50-23.10 kOe respectively. Thus, it is prima facie expected for the sintered magnet of Miwa to possess the claimed features in claim 1 of: 
“…the R-T-B-based sintered magnet includes a plurality of main phase grains including a crystal of R2T14B, and a plurality of grain boundary multiple junctions which are grain boundary phases surrounded by at least three of the main phase grains, the plurality of grain boundary multiple junctions are classified into at least two phases of a transition metal rich phase and an R-rich phase, the R-rich phase is classified into at least two phases of a Cu-poor phase and a Cu-rich phase, the transition metal rich phase contains R, T, and Ga, and is a phase satisfying the following Formula T1, the R-rich phase is a phase satisfying the following Formulas R1 and R2, the Cu-poor phase is a phase satisfying the following Formula C1, the Cu-rich phase is a phase satisfying the following Formula C2, the transition metal rich phase, the Cu-poor phase, and the Cu-rich phase satisfy the following Formula 1, and the Cu-poor phase and the Cu-rich phase satisfy the following Formula 2. 
1.50≤([Fe]+[Co])/[R]≤3.00 (T1) 
0.00≤([Fe]+[Co])/[R]<1.50 (R1) 
0.00≤[O]/[R]<0.35 (R2) 
0.00≤[Cu]/[R]<0.25 (C1) 
0.25≤[Cu]/[R]≤1.00 (C2) 
[[Fe] in the above Formula T1 and the Formula R1 is a concentration of Fe at the grain boundary multiple junction, [Co] in the above Formula T1 and the above Formula R1 is a concentration of Co at the grain boundary multiple junction, [R] in the above Formula T1, the above Formula R1, the above Formula R2, the above Formula C1, and the above Formula C2 is a concentration of R at the grain boundary multiple junction, [O] in the above Formula R2 is a concentration of O at the grain boundary multiple junction, [Cu] in the above Formula C1 and the above Formula C2 is a concentration of Cu at the grain boundary multiple junction, and units of [Fe], [Co], [R], [O], and [Cu] are each atom %.] 
0.30≤N1/(N1+N2+N3)≤0.60 (1) 
0.03≤N3/N2≤0.20 (2) 
[N1 in the above Formula 1 is the number of transition metal rich phases of the plurality of grain boundary multiple junctions on a cross section of the R-T-B-based sintered magnet, and N2 in the above Formulas 1 and 2 is the number of Cu-poor phases of the plurality of grain boundary multiple junctions on the cross section of the R-T-B-based sintered magnet, and N3 in the above Formulas 1 and 2 is the number of Cu-rich phases of the plurality of grain boundary multiple junctions on the cross section of the R-T-B-based sintered magnet.]”
claim 1, Miwa discloses that “The grain boundary contains two-grain boundary part 4 formed between two adjacent grains and triple junction 6 formed among three or more main phase grains” [0020].
Furthermore, it is prima facie expected that the sintered magnet of Miwa to possess the claimed feature in claim 2 of “a plurality of two-grain boundaries which are grain boundary phases positioned between the two adjacent main phase grains, wherein at least a part of the two-grain boundaries includes at least one of the transition metal rich phase and the R-rich phase” in view of the composition lying within/overlapping with the claimed ranges of claims 3-4 and the composition having substantially identical magnetic properties, such as Br and HcJ values, to those in Table 1 of the applicant’s specification.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01).
In the alternative, under 35 U.S.C. § 103, the properties of Composition H of Miwa (wherein Composition H lies inside ranges of the claimed invention) are close such that a prima facie case of obviousness exists. Furthermore, the broader ranges of Miwa’s compositions and properties overlap with the applicant’s claimed ranges and disclosed properties such that a prima facie case of obviousness exists. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).




Response to Arguments
06/25/2021 have been fully considered but they are not persuasive.
	The applicant’s arguments appear to be based on comparing the applicant’s own inventive examples with the applicant’s own comparative examples, stating that the three-step aging treatment step subsequent to sintering is necessary, while Miwa only teaches using a two-step aging treatment (see last paragraph on page 6 to last paragraph on page 8 of arguments).
The arguments are respectfully not found persuasive; assuming, arguendo, that Miwa’s sintered magnet does not possess the claimed feature of satisfying formulas (1) and (2), "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A). 
In the instant case, the purpose of satisfying formulas (1) and (2) of claim 1 is to ensure that the sintered magnet possesses a desired magnetic flux density and magnetic coercivity:
For example, para. [0037] of the applicant’s specification states that “However, if the transition metal rich phase 6 is too much, the residual magnetic flux density of the sintered magnet 2 is decreased.” Thus, the end effect of the varying the N1 parameter of claim 1 (which is based on the transition metal-rich phases), according to the applicant’s specification, is to achieve a sufficient magnetic flux density.
In addition, the applicant’s specification states:
“The Cu-poor phase 8A and the Cu-rich phase 8B have an equivalent magnetization at a room temperature. However, the Cu-poor phase 8A and the Cu-rich phase 8B are different from each other in a temperature dependence of the magnetization. Therefore, as the temperature rises, the strength of the magnetic coupling of two or more adjacent main phase grains 4 (crystal grains of R2T14B) is changed. For example, there is a possibility that the magnetization of the Cu-rich phase 8B is decreased as the temperature rises. Since the Cu-rich phase 8B having a low magnetization exists between two or more adjacent main phase grains 4 (since the Cu-rich phase 8B exists in the grain boundary multiple junction and the two-grain boundary 10) at a high temperature, there is a possibility that the magnetic coupling between the main phase grains 4 is decoupled.” [0040].

However, when the Cu-rich phase 8B is too much, the coercivity of the sintered magnet 2 at a room temperature and a high temperature is decreased” [0041].
	The applicant’s motive for varying the Cu-rich and Cu-poor phases (and therefore formula (2)) to achieve sufficiently high magnetic coercivities at high temperature (see para. 0044 of applicant’s specification) as discussed above is predictable based on the disclosure of Miwa. For example, Miwa discloses in [0035] that “with the inclusion of Cu, the obtained magnet will have a high coercivity and a high corrosion resistance and also have its temperature properties improved. In addition, if the content of Cu exceeds 1.5 mass %, the residual magnetic flux density tends to decrease. On the other hand, if the content of Cu is less than 0.05 mass %, the coercivity tends to decrease.” Thus, varying the Cu content (and therefore varying the N3 and N2 values, and therefore N3/N2 ratio as well) to vary the temperature-dependent magnetic coercivity would have been obvious to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Furthermore, the applicant has not demonstrated criticality of the claimed ranges. As discussed above, the presence of Cu primarily affects the high temperature magnetic coercivity. The applicant has not demonstrated how the claimed product achieves a difference in kind, rather than merely a difference in degree:

    PNG
    media_image1.png
    452
    755
    media_image1.png
    Greyscale

Plot 1: N3/N2 ratio vs. Magnetic Coercivity
For example, the Plot 1 above is a plot of the applicant’s N3/N2 ratio vs. the magnetic coercivity at 150°C; there appears to be a relatively strong correlation (based on the relatively high R2 value of ~0.75 for the auto-generated polynomial, wherein R2 = 1 would be a perfect correlation) between the N3/N2 ratio (which is a representation of the relative amounts of Cu in the phases) and the magnetic coercivity at a high temperature of 150°C. As discussed above, this correlation is obvious based on the teachings of Miwa (see para. 0035). The applicant has not demonstrated how the claimed N3/N2 ratio results in a difference in kind rather than a difference degree. It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A). Thus, the prima facie case of obviousness in the § 103 rejected is maintained.


    PNG
    media_image2.png
    452
    755
    media_image2.png
    Greyscale

Plot 2: N1/(N1+N2+N3) ratio vs. Magnetic Coercivity
	As can be seen in Plot 2 above, made using the applicant’s data, there appears to be little to no correlation (based on the low R2 value of ~0.11) between the N1/(N1+N2+N3) values and the high temperature magnetic coercivity. Thus, the arguments claiming that the applicant’s invention achieves unexpected results (see second paragraph on page 9 of arguments) are respectfully not found persuasive.
Further yet, that applicant’s arguments are not fully commensurate in scope with the claims; the independent claim is notably silent regarding any proportions of the claimed elements or categories of elements, such as R, T, B, Cu, or Ga, and the applicant has not proven that the In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II).
Furthermore, although dependent claim 3 specifies proportions of elements or categories of elements, claim 3 is silent regarding the presence of Zr (see para. 0077 of applicant’s spec.) which is present in the applicant’s only inventive composition, and appears to be necessary in achieving the claimed magnetic properties (para. 0057 of applicant’s specification).
	The applicant’s arguments that Miwa does not disclose or suggest a third aging treatment (see second-to-last paragraph on page 8 of arguments to last paragraph on page 9 of arguments) are respectfully not found persuasive. The prima facie case of obviousness remains, because the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I.). It is also noted .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735